Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The amendment filed on February 12, 2021 has been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15, “the first derivative and the second derivative apply to at least one of: the magnetic field vector in three-dimensions or to a projection of the 

Prior Art Note

Claims 1-20 do not have prior art rejections.
The combination as claimed wherein a method and system for a magnetic presence detection of a mobile computing device comprising monitoring a magnetic field strength of said magnetic field and a first derivative and a second derivative of a magnetic field vector of said magnetic field of said at least one component of said mobile computing device, wherein the first derivative and the second derivative apply to at least one of: the magnetic field vector in three-dimensions or to a projection of the magnetic field vector in at least one of: one dimension or two dimensions (claims 1, 8, 15) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed on February 12, 2021 have been fully considered but they are not persuasive.
With regard to the 35 USC 112(a) rejection, Applicants argue “the claim as amended herein more particularly specify the three cases: ID, 2D or 3D. That is, the claims capture three approaches, which are elaborated upon in the Applicant's specification. Paragraph [0064] describes a three-dimensional case.”
Paragraph [0064] discloses:
[0064] The first approach uses the magnetic field strength, computed as SQR(Hx.sup.2+Hy.sup.2+Hz.sup.2), with Hx, Hy and Hz representing the 3 components measured by a 3-dimensional magnetic field sensor. This approach can be implemented in the context of, for example, the step or operation shown at block 106 in FIG. 13 (i.e., monitoring the magnetic field strength of the magnetic field). This field strength mostly represents the earth's magnetic field strength, which is constant when the vehicle moves and changes direction. Because of significant disturbing magnetic fields (e.g., field variations due to metallic parts in bridges) and also errors in field measurement (e.g., magnetic sensor offset due to magnetic shocks), an optimum threshold must be used to not detect disturbing magnetic fields while detecting smartphones as well as possible, for users' convenience.

Examiner’s position is that while paragraph 0064 discloses a 3-dimensional magnetic field sensor, the paragraph does not described in sufficient detail applying the first derivative and the second derivative to the magnetic field vector in three dimensions. In fact, the paragraph is silent about applying derivatives to a magnetic field vector. Just because there is a recitation about a “3-dimensional magnetic field sensor”, there is nothing in the paragraph about applying the first derivative and the second derivative to the magnetic field vector in three dimensions.

Paragraph [0065] discloses:
[0065] The second approach uses the derivative of the field vector, i.e., the vector obtained by the difference between two consecutive field vectors measurements. This approach can also be implemented in the context of the operation shown at block 106. In this case, the errors in field measurement, especially the magnetic sensor offset, are compensated, but the vehicle movements (especially rotations) are detected if they are not much slower than the smartphone movements. An optimum threshold must therefore be used. A variant of this second method is to use only the projection of the derivative of the field vector on the vertical axis, because the bus movement is mostly horizontal. With this variant, a much lower threshold may be used, which is helpful in improving the detection of mobile computing devices that provide some vertical magnetic field.

Examiner’s position is “the vector obtained by the difference between two consecutive field vectors measurements” (paragraph 0065, lines 1-2), does not necessarily imply “a two-dimensional approach”. Furthermore, the paragraph is silent about applying a first derivative and second derivative to a projection of the magnetic field vector. In fact, the paragraph discloses “[a] variant of this second method is to use only the projection of the derivative of the field vector on the vertical axis”. “A projection of the derivative of the field vector on the vertical axis” is different from “applying [derivatives] to a projection of the magnetic field vector”. Thus, the paragraph does not disclose in sufficient detail applying a first derivative and second derivative to a projection of the magnetic field vector in two dimensions. The paragraph does not give examples of derivations of a magnetic field vector in two dimensions.
Applicants further argue “[p]aragraph [0065] also describes a one dimensional approach ("...An optimum threshold must therefore be used. A variant of this second 
Examiner’s position, as discussed above, the paragraph is silent about applying a first derivative and second derivative to a projection of the magnetic field vector. “A projection of the derivative of the field vector on the vertical axis” is different from “applying [derivatives] to a projection of the magnetic field vector”. Thus, the paragraph does not disclose in sufficient detail applying a first derivative and second derivative to a projection of the magnetic field vector in one or two dimensions. The paragraph does not give examples of derivations of a magnetic field vector in one or two dimensions.
Applicants further argue “[p]aragraph [0066] describes another approach involve the use of the second derivative of the field vector. Note also that the term "vector" is also defined in Paragraph [0060] as: "...the term "a vector" can represent a projection of the (measured) field vector", which further relates to the Applicant's claimed "...projection of the magnetic field vector in at least one of: one dimension or two dimensions".”
Paragraph [0066] discloses:
[0066] The third approach uses the second derivative of the field vector, i.e., the vector obtained by the difference between two consecutive computations of the derivative of the field vector. This approach can also be implemented in the context of the operation or step shown at block 106 in FIG. 13. In this case, the errors in field measurement and the vehicle movements are mostly compensated, which make this third method very efficient if the users' movements are fast.

Examiner’s position is that while paragraph 0066 discloses using the second derivative of the field vector, the paragraph does not disclose in sufficient detail applying the second derivative to the magnetic field vector, not to mention applying the second in which dimension. The paragraph refers to block 106 of Fig. 3. However, the block “[m]onitor[s] the magnetic field strength of the magnetic field and the 1st and 2nd derivatives of a magnetic field vector of the magnetic field”. The limitation of “1st and 2nd derivatives of a magnetic field vector of the magnetic field” is mentioned in the block; however, the block does not disclose in sufficient detail “applying the first derivative and the second derivative to at least one of: the magnetic field vector in three-dimensions or to a projection of the magnetic field vector in at least one of: one dimension or two dimensions”. The paragraph does not give examples of derivations of a magnetic field vector in one, two, or three dimensions.
Thus, the amended claims does not contain subject matter that was described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
D’Alfonso et al. (US 2019/0041209) discloses a calibration method of magnetic sensors for removing bias and obtaining actual measurements of the magnetic field (Abstract, lines 1-3). D’Alfonso et al. discloses the bias is independent of the time derivative of the magnetic field components of the three dimensional vector (paragraph 0114, lines 3-6). D’Alfonso et al. further discloses the derivative of the measurement .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        February 27, 2021